            Case 2:18-cv-01199-JCM-PAL Document 31 Filed 10/02/18 Page 1 of 3



1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     KNEPPER & CLARK LLC
4    10040 W. Cheyenne Ave., Suite 170-109
     Las Vegas, NV 89129
5
     Phone: (702) 825-6060
6    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
7    Email: miles.clark@knepperclark.com
8
     David H. Krieger, Esq.
9    Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                                UNITED STATES DISTRICT COURT

16                                       DISTRICT OF NEVADA
17   BENITO ROSALES,                                    Case No.: 2:18-cv-01199-JCM-PAL
18
                    Plaintiff,
19                                                      NOTICE OF SETTLEMENT WITH
     vs.
20                                                      TRANS UNION LLC
     EXPERIAN INFORMATION SOLUTIONS,
21
     INC.; EQUIFAX INFORMATION SERVICES
22   LLC; TRANSUNION, LLC; INNOVIS LLC;
     and WELLS FARGO HOME MORTGAGE,
23
                    Defendants.
24

25
            PLEASE TAKE NOTICE that Plaintiff Benito Rosales and Defendant Trans Union LLC

26   (“Trans Union”), have reached a tentative settlement. The parties anticipate filing a Stipulation for

27   Dismissal of the Action as to the named Plaintiff’s claims against Trans Union, with prejudice,
28
     NOTICE OF SETTLEMENT WITH TRANS UNION LLC - 1
            Case 2:18-cv-01199-JCM-PAL Document 31 Filed 10/02/18 Page 2 of 3



1    within 60 days. Plaintiff requests that all pending dates and filing requirements as to Trans Union,
2
     be vacated and that the Court set a deadline, sixty days from the present date for filing a dismissal
3
     as to Trans Union.
4
                    Dated October 2, 2018.
5

6
                                                        /s/ Matthew I. Knepper
7                                                       Matthew I. Knepper, Esq.
8                                                       Nevada Bar No. 12796
                                                        Miles N. Clark, Esq.
9                                                       Nevada Bar No. 13848
                                                        KNEPPER & CLARK LLC
10                                                      10040 W. Cheyenne Ave., Suite 170-109
11                                                      Las Vegas, NV 89129
                                                        Email: matthew.knepper@knepperclark.com
12                                                      Email: miles.clark@knepperclark.com
13                                                      David H. Krieger, Esq.
14                                                      Nevada Bar No. 9086
                                                        HAINES & KRIEGER, LLC
15                                                      8985 S. Eastern Ave., Suite 350
                                                        Henderson, NV 89123
16                                                      Email: dkrieger@hainesandkrieger.com
17
                                                        Attorneys for Plaintiff
18

19
          IT IS ORDERED that the settling parties shall have until December 23, 2018, to
20    either file a stipulation to dismiss with prejudice, or a joint status report advising
      when the stipulation to dismiss will be filed.
21

22        Dated: October 3, 2018
                                                           ______________________________
23                                                         Peggy A. Leen
24
                                                           United States Magistrate Judge

25

26

27

28
     NOTICE OF SETTLEMENT WITH TRANS UNION LLC - 2
            Case 2:18-cv-01199-JCM-PAL Document 31 Filed 10/02/18 Page 3 of 3



1                                      CERTIFICATE OF SERVICE
2
            Pursuant to Federal Rule of Civil Procedure 5(b), I hereby certify that I am an employee of
3
     KNEPPER & CLARK LLC and that on October 2, 2018, I caused the document NOTICE OF
4
     SETTLEMENT WITH TRANS UNION LLC, to be served through the Court's CM/ECF to all
5

6
     parties appearing in this case.

7

8

9                                                /s/ Lucille Chiusano
                                                 An employee of KNEPPER & CLARK LLC
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     NOTICE OF SETTLEMENT WITH TRANS UNION LLC - 3
